Name: 2006/632/EC: Commission Decision of 19 September 2006 as regards financial aid from the Community for the year 2006 for the Community reference laboratories for brucellosis and foot-and-mouth disease (notified under document number C(2006) 4124)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  EU finance
 Date Published: 2007-06-05; 2006-09-21

 21.9.2006 EN Official Journal of the European Union L 258/5 COMMISSION DECISION of 19 September 2006 as regards financial aid from the Community for the year 2006 for the Community reference laboratories for brucellosis and foot-and-mouth disease (notified under document number C(2006) 4124) (Only the English and French texts are authentic) (2006/632/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Decision 90/424/EEC lays down procedures governing the Communitys financial contribution in the veterinary field. Community reference laboratories may be granted financial aid in accordance with that Decision. (2) Council Directive 2003/85/EEC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (3) provides for the designation of a Community reference laboratory for foot-and-mouth disease. (3) Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Communitys financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (4) provides that the financial assistance from the Community for the operation of laboratories is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (4) In July 2005, the Commission launched a call for the selection and designation of new Community reference laboratories. The evaluation of the applications was completed in December 2005 and the results were notified to the competent authorities of the Member States concerned. Following that evaluation the successful candidates were selected to be designated as new Community reference laboratories, including Community reference laboratories for brucellosis and foot-and-mouth disease. (5) Annex VII to Regulation (EC) No 882/2004 contains a list of Community reference laboratories for animal health and live animals. That Regulation, as amended by Regulation (EC) No 776/2006, lists the AFSSA  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses in France as the Community reference laboratory for brucellosis for the functions and duties referred in Article 32(2) of Regulation (EC) No 882/2004. (6) Commission Decision 2006/393/EC of 31 May 2006 concerning the designation of the Community reference laboratory for foot-and-mouth disease (5) designated the Institute for Animal Health, Pirbright Laboratory, of the Biotechnology and Biological Sciences Research Council (BBSRC) in the United Kingdom as the Community reference Laboratory for foot-and-mouth disease for the functions and duties referred to in Annex XVI to Directive 2003/85/EC. (7) The Commission has assessed the work programmes and corresponding budget estimates submitted by those Community reference laboratories for the year 2006. Provided that the work programmes are effectively carried out, Community co-financing for certain eligible costs to these Community reference laboratories is necessary for the implementation of the actions within the work programmes. (8) Accordingly, a Community financial assistance should be granted to the Community reference laboratories for brucellosis and foot-and-mouth disease. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. For brucellosis, the Community grants financial assistance to France for the functions and duties referred in Article 32(2) of Regulation (EC) No 882/2004, to be carried out by the AFSSA  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort. 2. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the AFSSA  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses for the work programme and shall not exceed EUR 125 000 for the period from 1 July to 31 December 2006. Article 2 1. For foot-and-mouth disease, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex XVI to Directive 2003/85/EC, to be carried out by the Institute for Animal Health, Pirbright Laboratory, of the Biotechnology and Biological Sciences Research Council (BBSRC) in the United Kingdom. 2. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Pirbright Laboratory for the work programme and shall not exceed EUR 125 000 for the period from 1 July to 31 December 2006. Article 3 This Decision is addressed to the French Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 19 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1. Regulation as amended by Commission Regulation (EC) No 776/2006 (OJ L 136, 24.5.2006, p. 3). (3) OJ L 306, 22.11.2003, p. 1. Directive as amended by Commission Decision 2005/615/EC (OJ L 213, 18.8.2005, p. 14). (4) OJ L 27, 30.1.2004, p. 5. (5) OJ L 152, 7.6.2006, p. 31.